DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 46-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sendai (US PG Pub. No. US 2002/0105505 A1, Aug. 8, 2002) (hereinafter “Sendai”) in view of Yaroslavsky et al. (US PG Pub. No. US 2013/0324846 A1, Dec. 5, 2013) (hereinafter “Yaroslavsky”).
Regarding claim 46: Sendai discloses (A) a light source unit for providing one or more illumination and excitation lights to a target, the light source unit comprising a plurality of light engines (illuminating unit 110), wherein (i) a first light engine in the plurality of light engines emits a first light for illuminating the target (white-light source 111), and (ii) a second light engine in the plurality of light engines emits a second light for exciting a first fluorophore in the target (laser 114); (B) a detection unit comprising a plurality of detectors for detecting reflectance and fluorescence from the target, thereby producing a plurality of images including the white-light reflectance image and the at least one fluorescence image, wherein (i) a first detector in the plurality of detectors detects the reflectance from the target, thereby producing the white-light reflectance image (CCD photographing element 107, [0119] – “for obtaining a standard image (a reflectance image)”), and (ii) a second detector in the plurality of detectors detects a first fluorescence emitted by the excited first fluorophore, thereby producing the at least one fluorescence image (CCD photographing element 125, [0113]); (C) a computer embedded control unit for controlling the light source unit and the detection unit, wherein said control unit controls electronic switching to turn on and off said first light engine and said second light engine (control computer 150, [0110] - " for controlling the operation timing thereof", [0121]), wherein said computer embedded control unit comprises one or more processors and a computer memory configured to: (i) acquire a plurality of images using said detection unit, wherein the plurality of images comprises two or more fluorescence images ([0124]); (ii) generating a ratio image ([0128]); and (iii) generating a display image ([0132]).
Sendai further teaches a display unit (monitor 600) for displaying the images. It is noted that the instant specification provides that a “display unit can include but is not limited to a monitor, television, computer screen/terminal, LCD display, LED display or any other display unit on which an image can be viewed and with can be connect to the imaging system described herein,” where a monitor, etc. merely displays the images provided by the processing system. Therefore, the limitation “a display unit that displays the plurality of images by overlaying the white-light reflectance image with one or more fluorescence images in real-time” is considered to be the intended use of the display since there is no evidence that Applicant has disclosed a display that generates overlaid images in and of itself. There appears to be no structural difference between the display of Sendai and the instantly disclosed display unit. However, in the interest of advancing prosecution, this limitation will be treated as though it were a structural limitation of the system.
Sendai does not teach displaying the plurality of images by overlaying the white-light reflectance image with one or more fluorescence images in real-time.
Yaroslavsky, in the same field of endeavor, teaches generating and displaying fused (“overlaid”) images comprising a reflectance image and one or more fluorescence images in real-time (abstract – “evaluation...in real-time”; [0015], [0077]-[0079]). Yaroslavsky further teaches that the combined/fused (“overlaid”) images provide enhanced discrimination of cancerous tissue ([0015]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Sendai by displaying the plurality of images by overlaying the white-light reflectance image with one or more fluorescence images in real-time as taught by Yaroslavsky in order to provide enhanced discrimination of cancerous tissue in view of the further teachings of Yaroslavsky.
Regarding claim 47: Sendai as modified by Yaroslavsky teaches the system of claim 46, wherein said generating a ratio image comprising a process whereby a ratio pixel coordinate of the ratio image is determined based on a hue value, wherein the hue value is determined based on a ratio of the two fluorescence images ([0128]). While in some embodiments Sendai teaches applying the brightness value (luminosity value V) to an IR image, Sendai also teaches in additional embodiments that the brightness (luminosity) can be determined based on and applied to any of the images including either of the fluorescence images and the “tissue state” image which is the ratio of the two fluorescence images ([0022], [0023], [0041], [0219]).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the system of Sendai and Yaroslavsky by combining the embodiments of Sendai to result in applying the brightness value (luminosity) obtained from the fluorescence image(s) to the ratio image in order to obviate the need for additional IR image acquisition, processing and storage, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
Regarding claim 48: Sendai as modified by Yaroslavsky teaches the system of claim 47, wherein said ratio of two fluorescence images comprises a first fluorescence image and a second fluorescence image ([0128]). While Sendai is silent on the content of the images, the images comprising a first image having fluorescence from a probe and a second image having fluorescence from said probe after a shift in emission spectrum following biochemical modification of said probe do not appear to be related in any way to the structure of the claimed system. Therefore, the content of the images is considered to be the intended use of the claimed system.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the system of Sendai appears to be capable of acquiring and processing images comprising a first image having fluorescence from a probe and a second image having fluorescence from said probe after a shift in emission spectrum following biochemical modification of said probe.
Regarding claim 49: Sendai as modified by Yaroslavsky discloses the system of claim 46, wherein said generating a display image comprises establishing a display RGB coordinate, wherein the display RGB coordinate is determined by using the hue value and the brightness as inputs ([0131] where H = hue and V = brightness). Sendai additionally teaches multiple instances of using look-up tables for various tasks including assigning hue values ([0118], [0128]) and chromaticity coordinates ([0172]) and, in another embodiment, correlating hue to other color spaces ([0190], [0191]).
While Sendai does not specifically teach using a look-up table to determine a display RGB coordinate using the hue value and the brightness as inputs, it is considered to have been prima facie obvious for one having ordinary skill in the art at the time of invention to replace the given formula for converting H and V values to RGB color coordinates ([0131]) with a look-up table of pre-calculated values as further taught by Sendai in order to reduce computational expense.
Claims 50 and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sendai and Yaroslavsky as applied to claim 46 above and further in view of Ortyn et al. (US Patent No. US 6,677,762, Oct. 14, 1997) (hereinafter “Ortyn”).
Regarding claims 50 and 51: Sendai as modified by Yaroslavsky teaches the system of claim 46 but is silent on a light homogenizer that generates a uniform distribution of excitation light across the target, wherein light in said light homogenizer is collimated and filtered before being directed to the target.
Ortyn, in the analogous art of microscopy, teaches a system comprising a light conditioning system including a light homogenizer that generates a uniform distribution of excitation light across the target (light pipe 40), wherein light in said light homogenizer is collimated and filtered before being directed to the target (fig. 1 - collimating lens 24, light pipe 40, bandpass filter 28 or neutral density filter 34). Ortyn further teaches that providing stable and uniform illumination enables consistent and repeatable measurements and prevents errors (column 1, lines 20-25 and 40-44).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Sendai and Yaroslavsky by including the light conditioning system of Ortyn (“a light homogenizer that generates a uniform distribution of excitation light across the target, wherein light in said light homogenizer is collimated and filtered before being directed to the target”) in order to provide consistent, repeatable measurements and to prevent errors in view of the further teachings of Ortyn.
Response to Arguments
Applicant’s arguments regarding prior art rejections of claims 46-51, see Remarks, filed 08/17/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sendai (US PG Pub. No. US 2002/0177780 A1, Nov. 28, 2002) – teaches creating a composite fluorescence image using the brightness values from either of the contributing images
Hayashi et al. (US Patent No. US 6,443,345) – teaches a system for alternating white light and fluorescence imaging



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793